NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARNEICE KATHRINE HALL-                         No. 19-15508
JOHNSON,
                                                D.C. No. 3:18-cv-05553-MMC
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

CITY AND COUNTY OF SAN
FRANCISCO; MICKI CALLAHAN,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Maxine M. Chesney, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Carneice Kathrine Hall-Johnson appeals pro se from the district court’s

judgment dismissing her employment action alleging federal law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the basis


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Hall-Johnson’s request for
oral argument, set forth in the opening brief, is denied.
of claim preclusion. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002).

We affirm.

       The district court properly dismissed Hall-Johnson’s action on the basis of

claim preclusion because Hall-Johnson raised, or could have raised, her claims in

her prior federal court action, which involved the same parties or their privies and

resulted in a final judgment on the merits. See Owens v. Kaiser Found. Health

Plan, Inc., 244 F.3d 708, 713-14 (9th Cir. 2001) (setting forth elements of federal

claim preclusion and explaining that an identity of claims exists between the first

and second adjudications when “the two suits arise out of the same transactional

nucleus of facts” (citation and internal quotation marks omitted)); see also Tahoe-

Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1078

(9th Cir. 2003) (“It is immaterial whether the claims asserted . . . [in the second

action] were actually pursued in the [first] action . . . ; rather, the relevant inquiry is

whether they could have been brought.” (citation and internal quotation marks

omitted)).

       AFFIRMED.




                                            2                                      19-15508